Rodey, Judge,
delivered tbe following opinion:
Tbis was a suit by plaintiff, as tbe mother of deceased, claiming damages under a local statute from defendant in tbe sum of $10,000 for, as she alleged, negligently causing tbe death of her son, upon whom she was dependent. By agreement of parties a jury was waived and tbe evidence was beard by, and the cause submitted to, tbe court alone. Tbe facts developed were:
Defendant is tbe owner and operator of an electric light plant in Santurce, near San Juan, Porto Rico. It bad cleared a space for its poles and power lines along tbe edge of a cocoanut grove, from its plant to tbe inhabited portion of Santurce. Tbis space Tan along a street, but separated from it by tbe drain and fence •that borders tbe street. Tbe poles carrying the power wires were erected along tbe edge of tbe cocoanut grove, and the branches of the cocoanut trees bad been clipped off, so that *60none of them or the fruit of the trees could fall on or interfere with the wires.
On the night in question, either on account of the storm which had prevailed, or for some other unknown reason, one of the power wires, all of which had been inspected the previous day, and found to be in apparently good order, broke and fell to the vacant ground beneath. This fact was almost immediately noticed at the plant, some few hundreds yards away, and the current turned oíf, and a man sent out to find and mend the break. The evidence was that deceased and some other young' •men came down the street, and, evidently hearing the sizzling of the broken wire, deceased crossed the street and went through the fence at a place where it was out of repair, but where 'no-public road or pathway existed, and came in contact with the live wire, which instantly electrocuted him.
On this state of facts Rodey, J., found for the defendant.